DETAILED ACTION
Claims 1-8 were rejected in the Office Action mailed 01/21/2021. 
Applicant filed a response and amended claims 1-3 on 04/21/2021. 
Claims 1-20 are pending, of which claims 9-20 are withdrawn. 
Claims 1-8 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norrby et al. (US 2010/0076390) in view of Schneider et al. (US 6,964,720) (Schneider). 
It is noted both Norrby and Schneider are cited in the IDS filed 10/12/2018.
Regarding claims 1-2, 4, and 8
Norrby teaches a laminate comprising an elastic film 6 (i.e., elastic core layer) and a reinforcement layer 8 arranged between two outer nonwoven layers 2,4 (Norrby, [0053-0055]; FIG. 2), wherein the reinforcement layer is a plastic film (i.e., plastic core layer) (Norrby, [0026]; [0048]; [0064]; FIG. 5). Therefore, the elastic film and plastic film correspond to the core structure. 
Norrby teaches the outer nonwoven layers 2,4 are bonded to the outside surfaces of the elastic film and the plastic film respectively by an adhesive (Norrby, [0035]; [0060]; FIG. 2). Therefore, the outer nonwoven layer 4 (i.e., first facing layer) is affixed to the first surface with adhesive. Further, the outer nonwoven layer 2 (i.e., nonwoven second facing layer) is affixed to the second surface. Given Norrby teaches the laminate undergoes an activation step by means of intermeshing gear rollers that intermesh and thereby stretch the laminate such that the nonwoven undergoes a degree of breaking (Norrby, [0017]), it is clear the outer nonwoven layers are fractured. 
Given that the structure and material of the reinforcement layer comprising a plastic film of the Norrby is substantially identical to the plastic core layer as used in the present invention, as set forth above, it is clear that the reinforcement layer of Norrby would intrinsically reinforce the core structure in the machine direction, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Norrby does not explicitly teach the elastic core layer is s a plurality of strands or a plurality of strips. 
With respect to the difference, Schneider teaches an elastomeric nonwoven laminate comprising a first nonwoven, a second nonwoven, and a plurality of elastic strands (Schneider, abstract), for use in diapers and adult incontinence articles such as in chassis (Schneider, col. 1 lines 5-16; col. 11 lines 54-57) 
Schneider teaches elastomeric nonwoven laminates typically include elastic bonded to a nonwoven, wherein the elastic may include elastic film or elastic strands (Schneider, col. 1 lines 31-34). 
As Schneider expressly teaches, elastic strands for elastomeric nonwoven laminates are generally preferred over elastic films from both a cost and functional perspective since strands require less material and provide flexibility in arrangement and stretch properties (Schneider, col. 1 lines 51-54). 
Schneider and Norrby are analogous art as they are both drawn to elastic laminates for use in diapers such as in chassis (Norrby, [0037]; title). 
In light of the motivation of using elastic strands as provided by Schneider, it therefore would have been obvious to one of ordinary skill in the art to use elastic strands instead of an elastic film in the laminate of Norrby, in order to provide great flexibility and stretch properties while saving material and cost, and thereby arrive at the claimed invention. 


Regarding claim 3
Norrby further teaches the outer nonwoven layers 2,4 are bonded to the outside surfaces of the elastic film and the plastic film respectively by an adhesive (Norrby, [0035]; [0060]; FIG. 2). Therefore, the outer nonwoven layer 4 (i.e., first facing layer) is affixed to the first surface with adhesive.
Although Norrby does not explicitly teach the outer nonwoven layer 4 (i.e., first facing layer) is affixed to the first surface with adhesive while the elastic film and the plastic film (i.e., core structure) is stretched as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Norrby in view of Schneider meets the requirements of the claimed product (i.e., outer nonwoven layer affixed to the first surface with adhesive), Norrby in view of Schneider clearly meets the requirements of the present claim.

Regarding claim 5
Norrby further teaches the outer nonwoven layers, including the first facing layer, comprise cotton (i.e., cellulose-based) (Norrby, [0033])

Regarding claim 6
Norrby further teaches the outer nonwoven layers, including the first facing layer, includes thermoplastic fibers such as polyethylene, polyester, polypropylene, and other polyolefin homopolymers and copolymers (i.e., polymer-based) (Norrby, [0031]; [0033]). 

Regarding claim 7
Norrby further teaches polymers and cotton (i.e., cellulose) are suitable for use in the outer nonwoven layers (Norrby, [0033]), wherein a mixture of fibers of different polymers is possible (Norrby, [0033]). Given that Norrby discloses the out nonwoven layers that overlaps the presently claimed first facing layer, including the specific material, i.e. polymers and cotton (i.e., cellulose), it therefore would be obvious to one of ordinary skill in the art, to use a mixture of polymer fibers and cotton fibers in the outer nonwoven layers, which is both disclosed by Norrby and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Norrby et al. (US 2010/0076390) in view of Schneider et al. (US 6,964,720) (Schneider), as applied in claim 1 above, and further in view of Thomas (US 2005/0106971). 
Regarding claim 3
Norrby in view of Schneider teaches all of the limitations of claim 1. Norrby further teaches the outer nonwoven layers 2,4 are bonded to the outside surfaces of the elastic film and the plastic film respectively by an adhesive (Norrby, [0035]; [0060]; FIG. 2), however does not 
With respect to the difference, Thomas teaches an elastic laminate material comprising elastomeric strands and a film for use in a disposable garment (Thomas, abstract; title; [0002]; claim 1). 
Thomas teaches in order to form the elastic laminate material, the non-woven facing layers are affixed to either side of the elastic strands and film with adhesive when the elastic strands and film are stretched (Thomas, [0100-0101]). 
Thomas and Norrby in view of Schneider are analogous art as they are both drawn to laminates for use in disposable hygiene garments. 
In light of the disclosure of Thomas, it therefore would have been obvious to one of ordinary skill in the art to affix the outer non-woven layers to the surfaces of the elastic strands and plastic film of Norrby in view of Schneider when the elastic strands and plastic film are stretched as taught by Thomas, in order to form the elastic laminate material for use in disposable hygiene articles with predictable success, as Thomas teaches this is a suitable method in forming an elastic laminate material comprising two non-woven outer facings, elastic strands, and a film, and thereby arrive at the claimed invention. 

Response to Arguments
In view of the amendments to the claims, the previous 35 U.S.C. 112(b) rejections are withdrawn.
 
The previous rejection of claims 1-8 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1-3.
	
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Applicant respectfully asserts that the prior art references fail to provide a prima facie case of obviousness for amended independent claim 1 because the references fail to teach or suggest all the claim limitations. Specifically, Applicant submits that Norrby and Schneider, whether taken alone or in combination, fail to teach or suggest “the plastic core layer reinforcing the core structure in the machine direction.” Applicant respectfully submits that Norrby does not teach that the reinforcement layer 8 provides reinforcement for the elastic laminate 1 in the machine direction (MD), but only teaches that the reinforcement layer provides reinforcement for the laminate 1 in the cross direction (CD). Norrby teaches the reinforcement layer 8 includes unbroken reinforcement fibres or filaments 9 that extend in the CD, perpendicular to the MD, to provide high tensile strength in the CD (See Norrby, Abstract, [0055], FIG. 3) or that the reinforcement layer is a plastic film 12 that is broken into CD-oriented filaments 9 during the activation process, and where the CD-oriented filaments 9 provide the same purpose as the CD reinforcement fibers 9 (See Norrby, [0064], [0065], FIGS. 5, 6). Thus, Norrby fails to teach or suggest how its reinforcement layer of either reinforcement fibres 9 or broken film filaments 9 oriented in the CD provide a laminate comprising a “plastic core layer reinforcing the core structure in the machine direction as specified by Applicant’s claim 1. Applicant respectfully asserts that Schneider fails to cure this deficiency.”

Remarks, pg. 7
The Examiner respectfully traverses as follows:
While Norrby teaches the reinforcement fibers or filaments 9 of the plastic film provide the laminate with high tensile strength in the second direction, CD and also with high puncture resistance, as pointed out by Applicant, this teaching does not mean the reinforcement fibers or filaments 9 inherently cannot reinforce the core structure in the machine direction. The fact remains claim 1 broadly recites “the plastic core layer reinforcing the core structure in the machine direction” in lines 5-6. Therefore, there is no requirement for any certain degree of reinforcement, only that the plastic core layer provides any degree of reinforcement in the machine direction. Given any material would provide some degree of reinforcement to the core 
	
	
Applicants further argue:
“Amended dependent claim 3 specifies, “wherein the first facing layer is affixed to the first surface with adhesive when the core structure is stretched." (Emphasis added).
Applicant respectfully submits that Norrby fails to teach or suggest this feature. Applicant notes that Norrby fails to teach any stretching of the elastic film 6 or reinforcement layer 8 until after such layers are already affixed to the two nonwoven webs 2,4, the stretching occurring in the activation process. See Norrby, If [0056].”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
Although Norrby does not explicitly teach the outer nonwoven layer 4 (i.e., first facing layer) is affixed to the first surface with adhesive while the elastic film and the plastic film (i.e., core structure) is stretched as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Norrby in view of Schneider meets the requirements of the claimed product (i.e., outer nonwoven layer affixed to the first surface with adhesive), Norrby in view of Schneider clearly meets the requirements of the present claim.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Norrby does not expressly teach the claimed first facing layer affixed to the first surface with adhesive when the core structure is stretched. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Norrby does not disclose the entire claimed invention.  Rather, Thomas is relied upon to teach claimed elements missing from Norrby. See item #12 above. 
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789